284 S.W.3d 773 (2009)
STATE of Missouri, Respondent,
v.
Mark A. HATTEN, Appellant.
No. WD 69371.
Missouri Court of Appeals, Western District.
June 9, 2009.
S. Kate Webber, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.


*774 ORDER

PER CURIAM:
Mark Hatten appeals his conviction for armed criminal action, § 571.015. He argues that the evidence was insufficient to show that he acted with the required intent for armed criminal action. After a thorough review of the record, we find that the conviction is supported by substantial evidence. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 30.25(b).